Mr. Justice Negrón Fernández,
with whom Mr. Justice Belaval concurs, dissenting.
The rule sanctioned in Vargas v. Jusino, 71 P.R.R. 362, depriving a child born under Act. No. 229 of May 12, 1942 *548(Sess. Laws, p. 1296), as amended by Act No. 243 of May 12,1945 (Sess. Laws, p. 814), of the right to bear its father’s surname, notwithstanding the fact that the paternity was fully established thus creating legal obligations in the father, should prevail no longer in our jurisprudence.
That same rule once more deprives another child, whose paternity has been established and whose father has been adjudged as such, of its right to bear a name.
Yesterday it was Claribel Vargas — in all fairness Clari-bel Jusino — who sacrificed her right to bear the paternal surname because all she could prove was who her father was. Today it is Liliana Armáiz — in all fairness Liliana Santa-maría — who sacrifices the least right recognized to her by our positive legislation, because the only evidence she was able to offer was a previous judicial declaration of paternity. As if paternity, as a juridical truth, could be re-litigated after having been judicially sanctioned. As if paternity were not a single unit which, after being adjudicated, would not create, as a consequence inherent in its own existence, the right to a name, which is the first distinction of dignity conferred on every human being.
Commenting on the “prohibitive silence” of the Spanish Civil Code on the right of adulterine and incestuous children to bear the father’s surname — a legal right whose purpose of social justice has been changed by Act No. 229 — Scaevola states as follows:
*549“The Code is silent on one of the rights which it grants other children, such as the right to bear the surname of the father or mother making the acknowledgment. Will the illegitimate child, who is not natural, have such a right when he receives support, upon meeting any of the circumstances enumerated in § 140? Section 139 provides that the legitimate, legitimized and natural children shall be entitled only to support, omitting the case under consideration here, expressly mentioned in the Code, the inference being, therefore, that the fundamental civil law grants them no such right. However, every individual must, from the instant of his birth, carry a surname . . . We can in no wise agree with the prohibitive silence of the Code, springing from the use of the adverb only. Parenthood bears, and has always borne, as an inherent consequence, that the children shall use their parents’ surname. This is evidenced by the fact that the substantive law in force has not contained heretofore any express provision on the matter. It would therefore be desirable if the authorities should interpret the silence of the law to mean that a child may bear the paternal or maternal surname, in order to achieve harmony with the principles of justice. Once the parenthood, that is, the cause, is legally established, it is necessary to admit the effect, the filiation, and this is accredited in society by the use of the surname.” 3 Scaevola, Código Civil, 5th ed., 437-438.
Justice, in the purest concept of its mission, has a social function to accomplish and a human objective to achieve. The restrictive interpretation of Act No. 229, which is repugnant to the purpose of social justice which inspired it, and which negatives a right which stems from a legally verified filial relation, does not accomplish that function or achieve that objective. Under that legislation, there will be no more children without name — true outcasts in our community — ■ whenever they have fathers adjudged as such by the State, who are bound to comply with the .specific obligations arising from that status. Paternity has no stages, nor classes, nor degrees. Act No. 229 does not require, can not require, proof other than paternity. Vargas v. Jusino, supra, dis. op., p. 369, Figueroa v. Diaz, ante, p. 152, the writer’s opinion. I therefore dissent.